Case 4:19-cv-00051-ALM-KPJ Document 16-6 Filed 02/15/19 Page 1 of 20 PageID #: 491
                                                                                       Exhibit F, p. 1




  June 12, 2018

  Mr. Vu Tran (Owner)
  Sam’s Spa Nail Supply
  3325 W Walnut Street #500
  Garland, TX 75042
  via regular and certified mail: 7015 1520 0002 1564 1125

         Re:      Patent Infringement of Luraco Patents by Sam's Spa Nail Supply salon products


  Dear Mr. Tran,

  We are intellectual property counsel for Luraco Health & Beauty, LLC, which is licensed by
  Luraco, Inc for using U.S. design patent D751,723 S (Foot Spa).

  A comparison of the design patent above with your product offering reveals an apparent
  infringement by your products. See enclosed Exhibits A, B, and C.

  Luraco desires to amicably resolve this matter, and is willing to discuss selling its products to
  you and eliminate any dispute. However, until this matter is resolved, it is requested that all
  Sam's Spa Nail Supply-affiliated organizations cease and desist from selling or offering for sale
  the foot spas shown in the exhibits.

  We look forward to hearing from you regarding this matter. You can contact me through email
  or phone, as provided below. Please contact me within two weeks of receiving this letter. I will
  assume that I should counsel stronger measures if you make no attempt to contact me during that
  time.

  Respectfully,
  s/Warren V. Norred/
  Warren V. Norred, for Luraco Health & Beauty, LLC
  wnorred@norredlaw.com

  Enclosures: Exhibits A, B, & C




  Luraco – Cease and Desist – Sam's Spa Nail Supply                                             Page 1
                   515 E. Border St.  Arlington, TX 76010  O 817-704-3984  F 817-524-6686
Exhibit A                                                                  Exhibit F, p. 2
            Case 4:19-cv-00051-ALM-KPJ Document 16-6 Filed 02/15/19 Page 2 of 20 PageID #: 492




                                          SAM’s Mini Pedicure Spa
                              EXHIBIT A
                                              Exhibit A

     ACCUSED SAM’S KID PEDICURE SPA
                       (Purchased Evident)




Label shows:
1. Model: Bellagio
2. cULus listed
3. Made in USA
4. Manufactured by: GTP International Corp.
                                                          Exhibit F, p. 3
                                                                 Case 4:19-cv-00051-ALM-KPJ Document 16-6 Filed 02/15/19 Page 3 of 20 PageID #: 493
Exhibit A                                                                  Exhibit F, p. 4
            Case 4:19-cv-00051-ALM-KPJ Document 16-6 Filed 02/15/19 Page 4 of 20 PageID #: 494



            ACCUSED SAM’S KID PEDICURE SPA
                                             (At SAM SPA’s Client Salon)
Exhibit A                                                                  Exhibit F, p. 5
            Case 4:19-cv-00051-ALM-KPJ Document 16-6 Filed 02/15/19 Page 5 of 20 PageID #: 495



            ACCUSED SAM’S KID PEDICURE SPA
                                             (At SAM SPA’s showroom)
Exhibit A                                                                  Exhibit F, p. 6
            Case 4:19-cv-00051-ALM-KPJ Document 16-6 Filed 02/15/19 Page 6 of 20 PageID #: 496



            SAM’S KID PEDICURE SPA
                                     (At SAM SPA’s showroom)
                                                                               Exhibit F, p. 7
Case 4:19-cv-00051-ALM-KPJ Document 16-6 Filed 02/15/19 Page 7 of 20 PageID #: 497




                                ACCUSED SAM’S SPA JET
                                                        (Purchased Evidence)
          EXHIBIT B
                                                                               Exhibit F, p. 8
  Case 4:19-cv-00051-ALM-KPJ Document 16-6 Filed 02/15/19 Page 8 of 20 PageID #: 498




                                                                               Front cover
                                               Assembly
                                               Bearing
ACCUSED SAM’S SPA JET
                        (Purchased Evidence)




                                                              Shaft Assembly
                                               Jet Assembly
                                               Base
                                                                                 Exhibit F, p. 9
Case 4:19-cv-00051-ALM-KPJ Document 16-6 Filed 02/15/19 Page 9 of 20 PageID #: 499




                                                 Front cover




                                                                          Base
   ACCUSED SAM’S SPA JET
                           (Purchase Evidence)




                                                               Magnetic
                                                               Impeller
                                                              Exhibit F, p. 10
Case 4:19-cv-00051-ALM-KPJ Document 16-6 Filed 02/15/19 Page 10 of 20 PageID #: 500




  ACCUSED SAM’S SPA JET
                          (Purchase Evidence)




                                                Mounting
                                                Housing
Exhibit C                                                                               Exhibit F, p. 11
            Case 4:19-cv-00051-ALM-KPJ Document 16-6 Filed 02/15/19 Page 11 of 20 PageID #: 501
Exhibit C                                                                               Exhibit F, p. 12
            Case 4:19-cv-00051-ALM-KPJ Document 16-6 Filed 02/15/19 Page 12 of 20 PageID #: 502
Exhibit C                                                                               Exhibit F, p. 13
            Case 4:19-cv-00051-ALM-KPJ Document 16-6 Filed 02/15/19 Page 13 of 20 PageID #: 503
Exhibit C                                                                               Exhibit F, p. 14
            Case 4:19-cv-00051-ALM-KPJ Document 16-6 Filed 02/15/19 Page 14 of 20 PageID #: 504
Exhibit C                                                                               Exhibit F, p. 15
            Case 4:19-cv-00051-ALM-KPJ Document 16-6 Filed 02/15/19 Page 15 of 20 PageID #: 505
Exhibit C                                                                               Exhibit F, p. 16
            Case 4:19-cv-00051-ALM-KPJ Document 16-6 Filed 02/15/19 Page 16 of 20 PageID #: 506
Exhibit C                                                                               Exhibit F, p. 17
            Case 4:19-cv-00051-ALM-KPJ Document 16-6 Filed 02/15/19 Page 17 of 20 PageID #: 507
Exhibit C                                                                               Exhibit F, p. 18
            Case 4:19-cv-00051-ALM-KPJ Document 16-6 Filed 02/15/19 Page 18 of 20 PageID #: 508
Exhibit C                                                                               Exhibit F, p. 19
            Case 4:19-cv-00051-ALM-KPJ Document 16-6 Filed 02/15/19 Page 19 of 20 PageID #: 509
Exhibit C                                                                               Exhibit F, p. 20
            Case 4:19-cv-00051-ALM-KPJ Document 16-6 Filed 02/15/19 Page 20 of 20 PageID #: 510
